

116 S2891 RS: Tribal Wildlife Corridors Act of 2019
U.S. Senate
2019-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 605116th CONGRESS2d SessionS. 2891[Report No. 116–305]IN THE SENATE OF THE UNITED STATESNovember 19, 2019Mr. Udall (for himself, Mr. Booker, Ms. Harris, Mr. Blumenthal, Mr. Sanders, Mr. Tester, Ms. Smith, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsDecember 9, 2020Reported by Mr. Hoeven, without amendmentA BILLTo require the Secretary of the Interior to establish Tribal Wildlife Corridors, and for other
 purposes.1.Short titleThis Act may be cited as the Tribal Wildlife Corridors Act of 2019.2.DefinitionsIn this Act:(1)ConnectivityThe term connectivity means the degree to which the landscape or seascape facilitates native species movement.(2)CorridorThe term corridor means a distinct component of a landscape or seascape that—(A)provides habitat or ecological con­nec­tiv­i­ty; and(B)allows for fish, wildlife, or plant movement.(3)Indian landThe term Indian land means land of an Indian tribe, or an Indian individual, that is—(A)held in trust by the United States; or(B)subject to a restriction against alienation imposed by the United States.(4)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(5)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service, in consultation with the Bureau of Indian Affairs.(6)Tribal Wildlife CorridorThe term Tribal Wildlife Corridor means a corridor established by the Secretary under section 3(a).3.Establishment of Tribal Wildlife Corridors(a)In general(1)NominationsAn Indian tribe may nominate a corridor within Indian land of the Indian tribe as a Tribal Wildlife Corridor by submitting to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(2)DeterminationNot later than 90 days after the date on which the Secretary receives an application under paragraph (1), the Secretary shall determine whether the nominated Tribal Wildlife Corridor described in the application meets the criteria established under subsection (b).(3)PublicationOn approval of an application under paragraph (2), the Secretary shall publish in the Federal Register a notice of the establishment of the Tribal Wildlife Corridor, which shall include a map and legal description of the land designated as a Tribal Wildlife Corridor.(b)Criteria(1)In generalNot later than 540 days after the date of enactment of this Act, the Secretary shall establish criteria for determining whether a corridor nominated by an Indian tribe under subsection (a)(1) qualifies as a Tribal Wildlife Corridor.(2)InclusionsThe criteria established under paragraph (1) shall include, at a minimum, the following:(A)The restoration of historical habitat for the purposes of facilitating connectivity.(B)The management of land for the purposes of facilitating connectivity.(C)The management of land to prevent the imposition of barriers that may hinder current or future connectivity.(c)Removal(1)In generalAn Indian tribe may elect to remove the designation of a Tribal Wildlife Corridor on the Indian land of the Indian tribe by notifying the Secretary.(2)Effect of removalAn Indian tribe that elects to remove a designation under paragraph (1) may not receive assistance under section 5 or 6.4.Coordination of land use plansSection 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712) is amended—(1)in subsection (b)—(A)by striking Indian tribes by and inserting the following: “Indian tribes—(1)by;(B)in paragraph (1) (as so designated), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(2)for the purposes of determining whether the land use plans for land in the National Forest System would provide additional connectivity to benefit the purposes of a Tribal Wildlife Corridor established under section 3(a) of the Tribal Wildlife Corridors Act of 2019.; and(2)by adding at the end the following:(g)Tribal Wildlife CorridorsOn the establishment of a Tribal Wildlife Corridor under section 3(a) of the Tribal Wildlife Corridors Act of 2019, the Secretary shall conduct a meaningful consultation with the Indian tribe that administers the Tribal Wildlife Corridor to determine whether, through the revision of one or more existing land use plans, the Tribal Wildlife Corridor can—(1)be expanded into public lands; or(2)otherwise benefit connectivity (as defined in section 2 of that Act) between public lands and the Tribal Wildlife Corridor..5.Technical assistanceThe Secretary shall provide to Indian tribes technical assistance relating to the establishment, management, and expansion of a Tribal Wildlife Corridor, including assistance with accessing wildlife data and working with private landowners to access Federal and State programs to improve wildlife habitat and connectivity on non-Federal land.6.Availability of assistance(a)Conservation programs priority(1)In generalIn evaluating applications under conservation programs described in paragraph (2), the Secretary of Agriculture may give priority to an application for a project that would enhance connectivity through the expansion of a Tribal Wildlife Corridor.(2)Programs describedThe conservation programs referred to in paragraph (1) are any of the following conservation programs administered by the Secretary of Agriculture:(A)The conservation reserve program established under subchapter B of chapter 1 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3831 et seq.).(B)The environmental quality incentives program established under subchapter A of chapter 4 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3839aa et seq.).(C)The conservation stewardship program established under subchapter B of chapter 4 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3839aa–21 et seq.).(D)The agricultural conservation easement program established under subtitle H of title XII of the Food Security Act of 1985 (16 U.S.C. 3865 et seq.).(b)Wildlife movements grant program(1)In generalThe Secretary shall establish a Tribal Wildlife Corridor grant program to encourage wildlife movement in accordance with this Act.(2)GrantsBeginning not later than 3 years after the date of enactment of this Act, the Secretary shall make grants under the program established under paragraph (1) to one or more Indian tribes to increase connectivity through Tribal Wildlife Corridors.7.Savings clauseNothing in this Act authorizes or affects the use of private property or Indian land.December 9, 2020Reported without amendment